                Case 18-11818-CSS              Doc 977        Filed 07/06/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                               : Chapter 7
                                                     :
SAMUELS JEWELERS, INC., 1                            : Case No. 18-11818 (CSS)
                                                     :
                 Debtors.                            : RE: Docket No. 910

         ORDER APPROVING TRUSTEE’S MOTION FOR ORDER AUTHORIZING
            ABANDONMENT AND DESTRUCTION OF DEBTOR’S RECORDS

         AND NOW this ___ day of _______________ 2020, upon consideration of the motion of

Jeoffrey L. Burtch, Chapter 7 Trustee (the “Trustee”) for the estate (the “Estate”) of the above-

captioned debtor (the “Debtor”) for an order authorizing abandonment and destruction of pre-

petition records (the “Motion”), 2 and the Bankruptcy Court having determined that the service of

the Motion is adequate and proper notice under the circumstances and opportunity for a hearing

having been given, and after due deliberation and sufficient cause appearing, it is hereby

         ORDERED that the Motion is GRANTED; and it is

         FURTHER ORDERED that the Trustee is authorized, but not required, to cause the

destruction and abandonment of all the Historical Documents; and it is

         FURTHER ORDERED that the Trustee is authorized, but not required, to carry out the

destruction and abandonment of the Historical Documents in the manner the Trustee deems

appropriate in his business judgment; and it is




1
 The last four digits of the Debtor’s taxpayer identification number are 6316 and its address is 2914 Montopolis
Drive, Suite 200, Austin, Texas 78741.
2
 Capitalized terms not defined in this Order shall have the meanings ascribed to such terms in the
Motion.
              Case 18-11818-CSS         Doc 977     Filed 07/06/21   Page 2 of 2




       FURTHER ORDERED that the Trustee is authorized to expend Estate funds as

reasonably necessary to carry out the destruction of the Historical Documents in the manner that

the Trustee in his business judgment deems appropriate; and it is

       FURTHER ORDERED that this Bankruptcy Court shall retain jurisdiction to hear and

determine all matters arising from or related to the implementation, interpretation, and

enforcement of this Order.




        Dated: July 6th, 2021                       CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE

                                                2
